DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            In claim 5, “the first derivative” and “the minimum value” lack antecedent basis.
                                           Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.       Claims 1, 2, 7-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rose et al (Published U.S. Application No. 2018/0055288).            Rose discloses a method of recognizing a type of coffee from a plurality of reference types of coffee (e.g. fresh coffee and stale coffee; see claim 40; paragraph 61  by said plurality of sensors  (communication with a cloud service with                                        Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 3-6 and 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (Published U.S. Application No. 2018/0055288) taken together with Dobrokhotov et al (Published U.S. Application No. 2017/0276627).           Rose et al is silent regarding the sensors operating via electrical resistance.  However, such sensors are well-known in the art.  For example, Dobrokhotov et al teaches the use of electrical resistance sensors to detect gases emanating from coffee (paragraph 3).  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied such sensors as a matter of preference in detecting the .                       

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
February 4, 2022